Exhibit 10(nnn)

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made between Quaker
Chemical Corporation and SB Decking, Inc. on the one hand, and Hartford
Accident & Indemnity Company (“Hartford A&I”) on the other hand. Collectively,
Quaker Chemical Corporation, SB Decking, Inc. and Hartford A&I are referred to
as the “Parties”.

RECITALS

WHEREAS, Hartford A&I issued or is alleged to have issued certain insurance
policies to SB Decking, Inc. (the “Policies,” as more fully defined below); and

WHEREAS, SB Decking, Inc. has been named as a defendant in numerous actions
involving Asbestos Claims (as defined below), and it anticipates that it will be
named in additional Asbestos Claims in the future; and

WHEREAS, SB Decking, Inc. has made certain requests to Hartford A&I for
insurance coverage in connection with Asbestos Claims under the Policies; and

WHEREAS, for many years, under a reservation of rights, Hartford A&I has
provided a defense and paid indemnity under the Policies for Asbestos Claims;
and

WHEREAS, SB Decking, Inc. and Hartford A&I disagree over the extent to which the
Policies afford coverage for Asbestos Claims (the “Coverage Disputes”); and

WHEREAS, the Parties, without admitting in any way the validity of the positions
or arguments advanced by the other side, now find it in their respective best
interests to settle, resolve and compromise their Coverage Disputes and other
coverage disputes amicably and to provide for the releases contained herein; and



--------------------------------------------------------------------------------

WHEREAS, this Agreement represents a good faith compromise of the Parties’
Coverage Disputes and not an agreement as to the merits of their respective
claims, defenses, and positions, all of which they maintain; and

WHEREAS, the Parties have each received the advice of counsel in the
preparation, drafting, and execution of this Agreement, which was negotiated at
arms’ length; and

WHEREAS, the Settlement Payments (as defined below) represent fair value for the
release of the Policies and are a good faith estimate of the total amount that
Hartford A&I could otherwise become obligated to pay on behalf of SB Decking (as
defined below) and/or Quaker (as defined below) for any and all Claims (as
defined below), including without limitation Asbestos Claims, under the
Policies;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged, and intending to be
legally bound, the Parties agree as follows:

AGREEMENT

1. Definitions. For purposes of this Agreement only, the following defined terms
shall have the following meanings. The singular shall include the plural and
vice-versa.

1.1 “Asbestos Claim” means any Claim alleging personal injury, bodily injury,
mental injury, mental anguish, shock, sickness, disease, disability, or death or
the

 

2



--------------------------------------------------------------------------------

fear or apprehension thereof, property damage, loss of use, financial loss, loss
of consortium, or seeking compensation for the cost of medical monitoring or
screening, or seeking relief of any kind for any other injury, damage or
condition of any kind or sort whatsoever, arising out of, caused by or related
to, in whole or in part, directly or indirectly, the manufacture, sale,
handling, distribution, installation, repair, removal or use of asbestos or
asbestos-containing products or material, or any conduct that results or is
alleged to result in the exposure to asbestos or asbestos-containing material,
alone or in combination with any other dust, mineral, fiber, substance or
material, including without limitation any Claim arising out of actual,
threatened or alleged exposure to asbestos (alone or in combination with any
other dust, mineral, fiber, substance or material), any Claim seeking the
removal, repair, abatement or replacement of asbestos or asbestos-containing
material, any Claim arising out of the alleged failure to produce an
asbestos-free product, and any Claim based on or arising out of any theory of
liability or basis of recovery based upon, growing out of or related to asbestos
or any asbestos-containing product, whether the injury associated with such
Claim falls within or outside of the definitions of Products Hazard or Completed
Operations Hazard, or their equivalents, contained in the Policies.

1.2 “Claim” means any past, present, or future claim, demand, action, cause of
action, suit or liability of any kind or nature whatsoever, whether at law or in
equity, known or unknown, asserted or unasserted, anticipated or unanticipated,
accrued or unaccrued, fixed or contingent, which has been or may be asserted by
or on behalf of any Person, whether seeking damages (including compensatory,
punitive or exemplary damages) or equitable, mandatory, injunctive, or any other
type of relief, including cross-claims, counterclaims, third-party claims,
suits, lawsuits, administrative proceedings, notices of liability or potential
liability, arbitrations, actions, rights, requests, causes of action or orders,
and including without limitation

 

3



--------------------------------------------------------------------------------

Asbestos Claims and any “Claim” as that term is defined in United States
Bankruptcy Code, 11 U.S.C. § 101(5) and “future demands” as that term is defined
in United States Bankruptcy Code, 11 U.S.C. § 524(g)(5).

1.3 “Claims Account” means an account owned by SB Decking and established by SB
Decking at a financial institution in Philadelphia, Pennsylvania that is
acceptable to all Parties.

1.4 “Effective Date” means the date the last signature of the Parties is placed
hereon, and this Agreement shall be effective as of such date.

1.5 “Hartford” means Hartford A&I, The Hartford Financial Services Group, Inc.,
and all of their respective past or present corporate parents, subsidiaries,
affiliates and divisions, and all of their respective past, present, and future
directors, officers, principals, employees, agents, representatives, attorneys,
joint ventures, predecessors, successors, beneficiaries, grantees, vendees,
transferees and assigns, and all other Persons acting on their behalf with
respect to the events, transactions, or occurrences that are the subject of this
Agreement. The corporate Persons currently within the definition of “Hartford”
are listed on Exhibit 1.

1.6 “Indemnified Claim” means any Claim, whether based in tort, contract or any
other theory of recovery, seeking any type of damages or relief, made by any
Person against Hartford seeking amounts that are allegedly owed under the
Policies in addition to the Settlement Amount and amounts that have previously
been paid by Hartford under the Policies, except that an Indemnified Claim shall
not include Claims for coverage that has been preserved under Section 4.3 of
this Agreement.

 

4



--------------------------------------------------------------------------------

1.7 “Non-Insurance Assets” means all of the assets of SB Decking except the
proceeds of any insurance policies that provide insurance coverage to SB
Decking, including the payments required by Section 2.1 of this Agreement, or
the proceeds of any loan from Quaker to SB Decking.

1.8 “Person” means any individual, group of individuals, corporation,
partnership, association, trust or estate (or beneficiary thereof), government
agency or other organization or entity, and any successor in interest, heir,
guardian, executor, administrator, trustee, trustee in bankruptcy, or receiver
of any person or entity.

1.9 “Policies” means all general liability, umbrella liability or excess
liability, or any other insurance policies, known or unknown, issued or alleged
to have been issued prior to the Effective Date by Hartford to SB Decking and/or
Quaker or under which SB Decking and/or Quaker is insured or may claim to be
insured or entitled to benefits, including without limitation, the policies
listed on Exhibit 2.

1.10 “Retained Counsel” means counsel selected to defend an Indemnified Claim
pursuant to Section 5.2 of this Agreement.

1.11 “Settlement Amount” means the sum total of the payments identified to be
made by Hartford A&I pursuant to Section 2.1 of this Agreement.

1.12 “SB Decking” means SB Decking, Inc., formerly known as Selby Battersby &
Co., and all of its past or present corporate parents, subsidiaries, affiliates
and divisions, and all of its respective past, present, and future directors,
officers, principals, employees, agents, representatives, attorneys, joint
ventures, predecessors, successors, beneficiaries, grantees, vendees,
transferees and assigns, and all other Persons acting on its behalf with respect
to the events, transactions, or occurrences that are the subject of this
Agreement.

 

5



--------------------------------------------------------------------------------

1.13 “Quaker” means Quaker Chemical Corporation and all of its past or present
corporate parents, subsidiaries, affiliates and divisions, and all of its
respective past, present, and future directors, officers, principals, employees,
agents, representatives, attorneys, joint ventures, predecessors, successors,
beneficiaries, grantees, vendees, transferees and assigns, and all other Persons
acting on its behalf with respect to the events, transactions, or occurrences
that are the subject of this Agreement.

2. Payments to SB Decking, Inc.

2.1 Hartford A&I shall make payments to SB Decking, Inc, totaling Fifteen
Million Dollars ($15,000,000) (the “Settlement Amount”) in the following amounts
at the following times:

a. Within fifteen days after the Effective Date, the sum of Seven Million, Five
Hundred Thousand Dollars ($7,500,000) (the “First Settlement Payment”); and

b. Subject to the provisions of Section 8, within three hundred and eighty
(380) days after the Effective Date, the sum of Seven Million, Five Hundred
Thousand Dollars ($7,500,000) (the “Second Settlement Payment”).

2.2 The Parties agree, subject to Section 4.3, that: (a) the Settlement Amount
is the total amount that Hartford ever will be obligated to pay to Quaker, SB
Decking, or any other Person under or arising out of the Policies in connection
with any Claim, including without limitation Asbestos Claims; (b) Hartford is
not acting as a volunteer in paying the Settlement Amount pursuant to this
Agreement; and (c) the Settlement Amount is based on a compromise reached
through arms-length negotiations and represents fair value for the releases
provided for in Section 4 of this Agreement.

 

6



--------------------------------------------------------------------------------

3. The Claims Account

3.1 The Settlement Payments shall be made by check, on or before the due date,
to the Claims Account. The Claims Account shall be a conservative, high quality
interest-bearing investment account and, except as set forth in Sections 3.2 and
3.4 below, shall be used solely to pay defense and indemnity costs incurred by
or on behalf of SB Decking or Quaker in connection with Asbestos Claims arising
out of the business of SB Decking.

3.2 If it ever becomes clear that, while funds remain in the Claims Account,
neither SB Decking nor Quaker will have any future obligation to pay defense or
indemnity costs in connection with Asbestos Claims (a circumstance that the
Parties agree is very unlikely to occur), the funds then remaining in the Claims
Account may be used to reimburse Quaker or SB Decking for any amounts expended
by them that would have been eligible for insurance coverage under the Policies.

3.3 The Claims Account shall be closed upon the exhaustion of the account or the
expiration of 15 years from the Effective Date, whichever occurs first.

3.4 The Parties agree that the Settlement Amount represents a good faith
estimate of the total amount that Hartford could otherwise become obligated to
pay under the Policies in connection with Asbestos Claims. If it appears at the
time the Claims Account is closed that any sums remaining in the account may be
needed to pay defense or indemnity costs in connection with Asbestos Claims or
other Claims that would have been eligible for coverage under the Policies, then
SB Decking shall use the remaining sums for such purposes. If, however,

 

7



--------------------------------------------------------------------------------

there are sums remaining in the Claims Account at the time that it is closed,
and it should at any time thereafter become clear that there is only a remote
possibility that such sums will ever be needed to pay defense or indemnity costs
in connection with Asbestos Claims or other Claims that would have been eligible
for coverage under the Policies (a contingency that the Parties to this
Agreement believe is very unlikely to occur), such sums may then be used by SB
Decking for any purpose.

4. Releases.

4.1 SB Decking, Quaker and Hartford each separately, fully, finally and
completely, to the full extent that the Parties have the right, power or
authority to do so, releases, remises, acquits and forever discharges each other
from, and covenants not to sue each other regarding, any and all past, present
and future Claims of any kind, whether actual or alleged, known or unknown,
accrued or unaccrued, existing or potential, or suspected or unsuspected, in
connection with, relating to, or arising out of, in any manner or fashion, the
Policies, including without limitation,:

 

  a. Claims related to Asbestos Claims,

 

  b. Claims for breach of contract,

 

  c. Claims for indemnity, contribution, subrogation, equitable allocation,
apportionment, or reimbursement that SB Decking and Quaker may have, either in
their own right or by acquisition from another insurer, and

 

8



--------------------------------------------------------------------------------

  d. Claims for bad faith, extra-contractual damages, violation of an alleged
duty of good faith and fair dealing, or comparable statutory Claim relating to
Policies, including (1) any such Claim arising out of or relating to Hartford’s
handling of SB Decking’s or Quaker’s requests for insurance coverage for any
Claims, including without limitation any Asbestos Claims or (2) the conduct of
the Parties with regard to the negotiation of this Agreement,

whether such Claims seek compensatory damages, punitive damages, exemplary
damages, statutorily multiplied damages, attorneys’ fees, interest, costs or any
other type of relief.

4.2 The Parties understand that Claims that have been made or may be asserted
against SB Decking and/or Quaker may increase or decrease in amount or severity
over time, that Claims asserted against SB Decking and/or Quaker may include
progressive, cumulative, unknown and/or unforeseen elements, and that there may
be hidden, unknown and unknowable damages, defense expenses or other costs
related to such Claims. Nonetheless, the Parties, and SB Decking, Quaker, and
Hartford, to the full extent that the Parties have the right, power or authority
to bind them, irrevocably and knowingly agree that the releases contained in
this Section 4 include a full, complete and irrevocable release and discharge
from all known or unknown rights or Claims under the Policies. In furtherance of
this express intent, the Parties, and SB Decking, Quaker, and Hartford, to the
full extent that the Parties have the right, power or authority to bind them,
expressly waive any and all rights they may have under any contract, statute,
code, regulation, ordinance or the common law that may limit or restrict the
effect of a general release of Claims not known or suspected to exist in its
favor at the time of the execution of the Agreement. The Parties, and SB
Decking, Quaker, and Hartford, to the full extent that the Parties have the
right, power or authority to bind them, expressly assume the risk that acts,
omissions, matters, causes or things may have occurred or will occur that it
does not know and does not suspect to exist.

 

9



--------------------------------------------------------------------------------

4.3 Notwithstanding any provision of this Agreement to the contrary, the
coverage provided by Insuring Agreement I.A of Worker’s Compensation and
Employer’s Liability policies that Hartford issued to SB Decking (or the
substantially equivalent provision, however titled, providing compensation and
other benefits required of the insured by worker’s compensation law) shall not
be impaired by this Agreement.

4.4 Subject to the provisions of Sections 6 and 7 of this Agreement, each Party
expressly reserves any and all rights, positions and defenses it may have
against any Person not a Party to this Agreement with respect to the matters
addressed in this Agreement. Nothing in this Agreement is intended to release
any reinsurance claim that Hartford has made or may make in the future.

4.5 The release set forth in Section 4 is not intended to, and shall not, extend
to or otherwise release or discharge any rights, privileges, benefits, duties,
or obligations of any of the Parties arising under this Agreement.

4.6 The Parties acknowledge, warrant, and represent that they are aware of and
familiar with section 1542 of the California Civil Code, which provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

The Parties further acknowledge, warrant, and represent that the effect and
import of California Civil Code section 1542 has been fully explained to them by
their

 

10



--------------------------------------------------------------------------------

attorneys, and that, after consultation with their attorneys, they herein
expressly waive and relinquish all rights and benefits which they may have under
California Civil Code section 1542 or the law of any other state or
jurisdiction, or common law principle to the same or similar effect.

5. Indemnification.

5.1 SB Decking, Inc. (which, for purposes of this section 5 only shall include
any successor to SB Decking, Inc.), to the extent of its Non-Insurance Assets,
shall defend, indemnify, protect, save, and hold harmless Hartford from and
against any Indemnified Claim.

5.2 In connection with any Indemnified Claim, Hartford, upon consultation with
SB Decking Inc. and subject to SB Decking Inc.’s consent, which shall not be
unreasonably withheld, shall have the right to choose Retained Counsel. SB
Decking, Inc. shall acknowledge its responsibility to indemnify for the
Indemnified Claim to the extent of its Non-Insurance Assets, and it shall have
the right, following consultation with and consideration of the views of
Hartford, to direct and control the defense and determine defense strategy,
subject to the following limitations: (a) SB Decking, Inc. may not take any
position with respect to insurance coverage in Hartford’s name without
Hartford’s written consent in advance, and SB Decking, Inc. shall provide copies
of all pleadings and briefs filed on behalf of Hartford in advance of filing;
(b) SB Decking, Inc. shall indicate that all pleadings, briefs, discovery
responses and other filings are filed by SB Decking, Inc. as indemnitor of
Hartford, and that the positions taken are those of SB Decking, Inc. not
Hartford; and (c) SB Decking, Inc. shall not agree to provide any information or
documents from Hartford, nor produce any Hartford witness for testimony or
deposition, without Hartford’s written consent in advance, which consent shall
not be

 

11



--------------------------------------------------------------------------------

unreasonably withheld. SB Decking, Inc. shall have the right to settle or
compromise any Indemnified Claim for which it is paying the entire settlement
amount, subject to input from and consideration of the views of Hartford, and
provided that such settlement does not adopt or signify acquiescence in any
insurance policy interpretations or coverage theories. Nothing in this paragraph
shall constitute a waiver of Hartford’s attorney-client privilege.

5.3 SB Decking, Inc. shall, to the extent of its Non-Insurance Assets, pay all
defense costs incurred by Retained Counsel in connection with any Claim
indemnified under Section 5.1 of this Agreement and shall pay all settlement and
judgments entered in connection with such Claims.

5.4 Sections 5.2 and 5.3 shall not apply if SB Decking Inc. does not have
Non-Insurance Assets with which to defend, indemnify, protect, save, and hold
harmless Hartford from and against any Indemnified Claim. Moreover,
notwithstanding any other provision of this Section 5 to the contrary, Hartford
shall have the right to assume at its own expense its defense in any Indemnified
Claim. In that event, Hartford shall control its defense and the settlement or
compromise of the Indemnified Claim (except that if Hartford settles or
compromises an Indemnified Claim without the consent of SB Decking, Inc., which
may not unreasonably be withheld, SB Decking, Inc. shall have no obligation to
indemnify Hartford for such settlement or compromise). Subject to the foregoing,
Hartford’s assumption of its defense shall not act as a waiver or release of SB
Decking Inc.’s obligations with respect to any Indemnified Claim.

5.5 Quaker Chemical Corporation (and any successor to Quaker Chemical
Corporation) shall indemnify and hold Hartford harmless from Claims by any
Person that are the result of the actual (i.e., in fact, as opposed to alleged)
use of the Claims Account in a manner inconsistent with Section 3 of this
Agreement.

 

12



--------------------------------------------------------------------------------

5.6 Quaker Chemical Corporation’s (or its successor’s) obligation to indemnify
and hold Hartford harmless under Section 5.5 of this Agreement shall arise only
upon a final judgment or award that is not subject to further appeal by a court
or arbitrator(s), in a proceeding to which Quaker Chemical Corporation or its
successor is a party, of Hartford’s liability to a Person(s) that is the result
of the actual use of the Claims Account in a manner inconsistent with Section 3
of this Agreement. Upon the entry of such a final judgment or award, Quaker
Chemical Corporation (or its successor) shall indemnify and hold Hartford
harmless against: (1) all of Hartford’s reasonable costs, including but not
limited to attorney’s fees, of defending against liability that is the result of
the actual use of the Claims Account in a manner inconsistent with Section 3 of
this Agreement; and, (2) the judgment or award entered against Hartford, or
reasonable settlement made by Hartford, for liability that is the result of the
actual use of the Claims Account in a manner inconsistent with Section 3 of this
Agreement.

6. Contribution Claims By Other Insurers and Judgment Reduction.

6.1 In the event that SB Decking and/or Quaker seek coverage for any Claim from
another insurer and such insurer claims a right of contribution or indemnity
from Hartford under the Policies, Hartford, SB Decking and Quaker will take the
position that the releases set forth in this Agreement extinguish any such right
of contribution or indemnity against Hartford. Hartford will also not oppose the
position that such other insurer, at most, is entitled only to credit against
obligations that it would otherwise owe to SB Decking and/or Quaker for amounts
that would otherwise have been owed by Hartford under the Policies only to the
extent that such amounts remain available from the proceeds of this Settlement.
In the event

 

13



--------------------------------------------------------------------------------

that it is finally established by a final judgment from which no further appeal
is possible that another insurer is entitled to obtain contribution or
indemnification from Hartford under the Hartford Policies for some portion of
amounts that such other insurer has become obligated under its insurance
policies to pay to SB Decking or Quaker, SB Decking and/or Quaker will reduce
the amount of any judgment obtained against such other insurer to the extent of
any amount Hartford has been adjudged liable to pay to such other insurer by way
of contribution or indemnity. To ensure that such a reduction is accomplished,
Hartford shall be entitled to assert this Section 6 as an additional defense to
any action that may be brought against it by other insurers and to request that
the court or appropriate tribunal issue such orders as are appropriate to
protect Hartford’s rights under this Agreement and applicable law.

7. Contribution/Indemnification Claims.

7.1 SB Decking and Quaker agree that they will use their best efforts to obtain
an agreement from any insurers with which either of them in the future may enter
into any settlement agreement regarding Asbestos Claims against SB Decking
and/or Quaker that such settling insurer will not seek indemnification,
contribution, subrogation or similar relief from Hartford.

7.2 Contribution Claims By Hartford: Hartford agrees that it will not seek
contribution or indemnification from any other insurer (other than a Hartford
reinsurer) for any amounts that it has paid for Asbestos Claims against SB
Decking and/or Quaker in the past or pursuant to this Settlement unless such
other insurer asserts claims for contribution or indemnity against Hartford with
respect to amounts that such other insurer has paid under its insurance policies
for Asbestos Claims against SB Decking and/or Quaker, and then only to that
extent. Quaker and SB Decking agree to seek a similar commitment from any of
their other insurers with which they make a future settlement.

 

14



--------------------------------------------------------------------------------

8. Condition Subsequent: The Parties acknowledge that the United States Congress
is currently considering legislation (hereinafter the “Federal Asbestos
Legislation”) that, if enacted, would impact the Asbestos Lawsuits and that
would require Hartford to make certain payments into a trust established for the
benefit of asbestos-related bodily injury claimants that Hartford would not be
entitled to reduce by reason of the Seven Million Five Hundred Thousand Dollars
($7,500,000) payment that Hartford is scheduled to make 380 days after the
Effective Date of this Agreement (hereinafter the “Second Payment”). The Parties
acknowledge that at the present time it appears unlikely that the Federal
Asbestos Legislation will be enacted into law prior to 380 days after the
Effective Date of this Agreement. Nonetheless, if the President of the United
States signs the Federal Asbestos Legislation into law prior to that date:

 

  (i) Hartford’s obligation to make the Second Payment will be cancelled; and

 

  (ii) the Parties expressly agree that all other terms and conditions of this
Agreement, including, without limitation, the releases set forth in Section 3
shall not be affected by such Federal Asbestos Legislation or any amendment
thereto.

9. Confidentiality.

9.1 This Agreement and all of its terms, and all documents, discussions and
negotiations leading or related to it shall be and remain confidential and shall
not be disclosed to any non-Party, except that such disclosures may be made by:

a. Hartford in connection with reinsurance Claims and obligations in connection
with the subject matter of this Agreement;

 

15



--------------------------------------------------------------------------------

b. Quaker and SB Decking in connection with Claims against, or settlement
negotiations with, other insurers relating to insurance coverage for Asbestos
Claims; provided, however, that disclosure shall be made only upon such insurer
executing an agreement or becoming subject to a court order requiring such
insurer to maintain the disclosed information as confidential;

c. Any Party to their respective auditors, regulators and lenders as deemed
reasonably necessary;

d. Any Party as required by law, including but not limited to the securities
laws of the United States or any state thereof, or as ordered by a court of
competent jurisdiction;

e. Any Party with the written consent of the other;

f. Any Party, in an action to enforce the terms of this Agreement against
another Party, provided that a protective order or confidentiality agreement is
entered in advance to limit disclosure of the terms of the Agreement.

9.2 Any Party making a disclosure pursuant to Section 9.1.c shall notify the
Person receiving the information that the information is confidential and, to
the extent reasonably practicable, shall obtain a commitment from that Person to
maintain its confidentiality.

9.3 In the event any Party believes disclosure is or may be required by law
under Section 9.1.d., it shall give the other Party at least thirty (30) days
written notice before disclosing the information, unless the Party is required
by law or court order to provide earlier disclosure, in which case notice shall
be provided as soon as possible.

 

16



--------------------------------------------------------------------------------

9.4 This confidentiality provision is a material term of this Agreement and is a
significant inducement to the Parties to enter the Agreement.

10. Representations and Warranties.

10.1 Each Party represents and warrants that it has full power and authority to
enter into and deliver this Agreement; that each individual signing this
Agreement on behalf of the Party is fully authorized to do so; that it has not
sold, assigned, transferred, conveyed, or otherwise disposed of any claim,
demand or right surrendered by virtue of this Agreement; and that this Agreement
is enforceable in accordance with its terms.

10.2 Each Party further represents and warrants on its own behalf that:

a. It is a corporation duly organized and validly existing in good standing
under the laws of one of the states of the United States of America;

b. It has taken all necessary corporate and internal legal actions to duly
approve the making and performance of this Agreement and that no further
corporate or other internal approval is necessary;

c. The making and performance of this Agreement will not violate any provision
of law, or its articles of incorporation, charter or by-laws; and

d. It has read this entire Agreement and (i) knows and understands the contents
thereof, (ii) knows that the terms are contractual and not merely recitals,
(iii) has signed this Agreement of its own free will, and (iv) has obtained and
relied on advice of legal counsel.

 

17



--------------------------------------------------------------------------------

10.3 Quaker represents and warrants that it knows of no entity entitled or which
claims to be entitled to coverage under the Policies except those entities that
have released Hartford under Section 4 of this Agreement.

10.4 Quaker and SB Decking represent and warrant that they shall use the Claims
Account solely to pay defense and indemnity costs incurred by or on behalf of SB
Decking or Quaker in connection with Asbestos Claims arising out of the business
of SB Decking, or as is otherwise permitted by Section 3 of this Agreement.

 

18



--------------------------------------------------------------------------------

11. Reliance on Representations. Each of the Parties acknowledges that, but for
the provision of each of the warranties, representations, and acknowledgments
set forth herein, neither of the Parties would enter into this Agreement.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and, subject to any provisions restricting assignment, to
their successors and assigns.

13. No Admission. This Agreement is intended to be and is a commercial
accommodation among the Parties. Nothing in this Agreement, nor in the payment
or receipt of the Settlement Amount under this Agreement, shall be construed as
an admission by any Party of liability or of any duties, rights or obligations
under the Policies. Nothing in this Agreement shall be construed as signifying
acquiescence in, admission of or acceptance by any Party of another Party’s
claims, defenses, arguments, positions, or interpretations.

14. Agreement Inadmissible. Any evidence of the terms, negotiations or
discussions associated with this Agreement shall be inadmissible in any action
or proceeding for purposes of establishing any rights, duties, or obligations of
the Parties, except in (i) an action or proceeding to enforce the terms of this
Agreement, or (ii) any possible action or proceeding between Hartford and any of
its reinsurers. This Agreement shall not be used, as evidence or in any other
manner, in any court or dispute resolution proceeding to create, prove or
interpret Hartford obligations under any insurance policy issued to SB Decking
or to any other Person.

15. No Precedential Value. The compromise reflected in this Agreement shall be
without precedential value and is not intended to be, nor shall it be, construed
as an interpretation of any insurance policy.

 

19



--------------------------------------------------------------------------------

16. Entire And Integrated Agreement. This Agreement, together with any exhibits
hereto, is intended by the Parties as a final expression of their agreement and
is intended to be a complete and exclusive statement of the agreement and
understanding of the Parties with respect to the subject matters contained
herein.

17. Headings. The section titles, captions, and headings contained in this
Agreement are inserted only as a matter of convenience and for reference, and
shall in no way be construed to define, limit, or extend the scope of this
Agreement or the effect of any of its provisions.

18. Amendments. Neither this Agreement nor any term set forth herein may be
changed, waived, discharged, or terminated orally or in writing, except by a
writing signed by all of the Parties, and the observance of any such term may be
waived (either generally or in a particular instance either retroactively or
prospectively) by a writing signed by the Parties against whom such waiver is to
be asserted.

19. Severability. If any provisions of this Agreement, or the application
thereof, shall for any reason or to any extent be construed by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement, and application of such provisions to other circumstances, shall
remain in effect and be interpreted so as best to reasonably effect the intent
of the Parties. Notwithstanding the foregoing, if the releases set forth in
Section 4, or the indemnification obligations set forth in Section 5 are found
to be unenforceable or invalid by a court of competent jurisdiction, then it
shall be the intent of the Parties that such invalidity or unenforceability
shall be cause for rescission of the entire Agreement at the election of the
Party whose interests are injured by the finding of invalidity or
unenforceability.

 

20



--------------------------------------------------------------------------------

20. No Waiver. Neither the waiver by a Party of a breach of or a default under
any of the provisions of this Agreement, nor the failure of a Party, on one or
more occasion, to enforce any of the provisions of this Agreement or to exercise
any right or privilege hereunder shall thereafter be construed as a waiver of
any subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights, or privileges hereunder.

21. Attorneys’ Fees, Costs and Expenses. Each of the Parties shall bear its own
costs, attorneys’ fees, and expenses in connection with the matters set forth in
this Agreement, including the negotiation and preparation of this Agreement.

22. Assignment. This Agreement shall not be assignable by any Party hereto
without the prior written consent of the other Parties hereto, which consent
shall not be unreasonably withheld; provided, however, that this provision shall
not require such prior written consent for an assignment by a Party hereto by
merger, consolidation, or operation of law.

23. No Benefits to Third Parties. This Agreement is intended to confer rights
and benefits only on SB Decking, Quaker and Hartford. No other Person shall have
any legally enforceable rights or benefits under this Agreement, except for the
Parties’ respective successors and assigns as permitted hereunder, and except to
the extent the releases set forth in this Agreement inure to the benefit of
Persons not signatories hereto.

24. Third-Party Challenge to Agreement. In the event that any action or
proceeding of any type whatsoever is commenced or prosecuted by any Person not a
Party hereto to invalidate, interpret, or prevent the validation, enforcement,
or carrying out of all or any of the provisions of this Agreement, the Parties
mutually agree, represent, warrant, and covenant to cooperate fully in opposing
such action or proceeding.

 

21



--------------------------------------------------------------------------------

25. Additional Necessary Documents. The Parties agree to execute such additional
documents as may be reasonably required in order to carry out the purpose and
intent of this Agreement, or to evidence anything contained herein.

26. Written Notice. All notices, demands, or other communications to be provided
pursuant to this Agreement shall be in writing and sent by facsimile, overnight
mail or United States first-class mail, postage prepaid, to the other Party at
the addresses set forth below, or to such other person or address as either SB
Decking, Quaker or Hartford may designate in writing from time to time:

Hartford:

John Kinney

Vice President

Complex Claim Group

The Hartford

Hartford Plaza

690 Asylum Avenue

Hartford, CT 06115

and

Lee H. Ogburn

Kramon & Graham, P.A.

One South Street, Suite 2600

Baltimore, MD 21202

 

22



--------------------------------------------------------------------------------

Quaker:

Jeffry Benoliel, Esquire

General Counsel

Quaker Chemical Corp.

One Quaker Park

901 Hector Street

Conshohocken, PA 19428

William P. Skinner, Esquire

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

SB Decking:

Ms. Florence Larcamp

SB Decking

c/o Quaker Chemical Corp.

One Quaker Park

901 Hector Street

Conshohocken, PA 19428

William P. Skinner, Esquire

Covington & Burling

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

27. Execution In Counterparts. This Agreement may be signed by the Parties and
counterparts of the signature pages may be combined to create a document binding
on all of the Parties hereto and together shall constitute one and the same
instrument.

28. Construction. This Agreement is not a contract of insurance and shall not be
interpreted as such. Each of the Parties hereto participated in the drafting of
this Agreement after consulting with counsel. Accordingly, the language of this
Agreement shall not be presumptively construed either in favor of or against any
of the Parties hereto.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth opposite the respective signatures below.

On Behalf of Hartford Accident & Indemnity Company

 

  By:  

/s/ John Kinney

  Name:   John Kinney   Title:   Vice President   Date:   12/12/05   Witness:  

/s/ Tracy Chartoonrean

 

24



--------------------------------------------------------------------------------

On Behalf of Quaker Chemical Corporation

 

  By:  

/s/ D. Jeffry Benoliel

  Name:   D. Jeffry Benoliel   Title:   Vice President-Corporate Secretary,
General Council   Date:   12/12/05   Witness:  

/s/ Robert T. Traub

 

25



--------------------------------------------------------------------------------

On Behalf of SB Decking, Inc.

 

  By:  

/s/ Florence J. Larcamp

  Name:   Florence J. Larcamp   Title:   Treasurer   Date:   12/12/05   Witness:
 

/s/ Robert T. Traub

 

26



--------------------------------------------------------------------------------

Privileged & Confidential

Business Proprietary

EXHIBIT 1

Citizens Insurance Company of Missouri

Citizens Insurance Company of New Jersey

English and Scottish Reinsurance Company, Ltd.

Ercos

Excess Insurance Company Limited

Fencourt Reinsurance Company, Ltd.

First State Insurance Company

First State Management Group, Inc.

First State Management Group Insurance Services of Massachusetts, LLC

First State Management Group Insurance Services of Texas, LLC

First State Underwriters Agency of New England Reinsurance Corp.

Hart Re Group, L.L.C.

Hartford Accident and Indemnity Company

Hartford Casualty Insurance Company

Hartford Financial Services, LLC

Hartford Fire Insurance Company

Hartford Fire International (Germany) GMBH

Hartford Fire International, Ltd.

Hartford Insurance Company of Alabama

Hartford Insurance Company of Connecticut

Hartford Insurance Company of Illinois

Hartford Insurance Company of the Midwest

Hartford Insurance Company of the Southeast

Hartford Insurance, Ltd.

Hartford International Management Services Company, L.L.C.

Hartford Lloyds Corp.

Hartford Lloyds Insurance Company

Hartford Management, Ltd.

Hartford Management Services, Ltd.

Hartford of Florida, L.L.C.

Hartford RE Company

Hartford Specialty Company

Hartford Specialty Insurance Services of Texas LLC

Hartford Underwriters Insurance Company

HartRe Company, L.L.C.

Heritage Holdings, Inc.

Heritage Reinsurance Company, Ltd.

Horizon Management Group, L.L.C.

ITT Hartford Insurance Company

ITT New England Management Company, Inc.

 

Page 1 of 2



--------------------------------------------------------------------------------

Privileged & Confidential

Business Proprietary

London-Canada Insurance Company

London & Edinburgh General Insurance Company, Ltd.

London & Edinburgh Insurance Company, Ltd.

London-Canada Insurance Company

New England Insurance Company

New England Reinsurance Corporation

New Ocean Insurance Co., Ltd.

New York Underwriters Insurance Company

Nutmeg Insurance Company

Omni Indemnity Company

Omni Insurance Company

Omni Insurance Group, Inc.

Pacific Insurance Company, Limited

Property & Casualty Insurance Company of Hartford

Royal Indemnity Company or other Royal insurance writing companies that issued
policies with the following policy number prefixes: “REB”, “REC”, “RED”, “REE”,
“REF”, “REH” and “REK”

Sentinel Insurance Company, Ltd.

Specialty Risk Services, Inc.

The Confluence Group, Inc.

The Hartford Fidelity & Bonding Company

The Hartford Financial Services Group, Inc.

The Hartford International Financial Services Group, L.L.C.

The Hartford International Financial Services Group Compania de Seguros e
Reaseguros S.A.

Trumbull Associates. L.L.C.

Trumbull Insurance Company

Trumbull Recovery Services, Inc.

Twin City Fire Insurance Company

Zwolsche Algemeene B.V.

Zwolsche Algemeene Beleggingen B.V

Zwolsche Algemeene Beleggingen II B.V.

Zwolsche Algemeene Beleggingen III B.V.

Zwolsche Algemeene Europa B.V.

Zwolsche Algemeene Herverzekering B.V.

Zwolsche Algemeene Hypotheken, N.V.

Zwolsche Algemeene Levens Verzekering N.V.

Zwolsche Algemeene N.V.

Zwolsche Algemeene Schadeverzekering N.V.

Zwolsche Algemeene Verzekering N.V.

 

Page 2 of 2



--------------------------------------------------------------------------------

Exhibit 2

 

Writing Company   Policy Number   Effective Dates Hartford A&I   39 C 845326  
4/30/77 – 4/30/78 Hartford A&I   39 C 847123   4/30/78 – 4/30/79 Hartford A&I  
39 C 848601   4/30/79 – 4/30/80 Hartford A&I   39 HU 491325   4/30/77 – 4/30/78
*Hartford A&I   39 HU 491426   10/26/79 – 10/26/80 Hartford A&I   14 WZ 203756  
4/30/80 – 4/30/81 Hartford A&I   14 WZ 203756   4/30/81 – 4/30/82

--------------------------------------------------------------------------------

* Alleged coverage to Selby Battersby; Policy issued to Pilot School, Inc.